Case 3:14-cv-00548-SMY Document 110 Filed 09/17/20 Page 1 of 3 Page ID #1660




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

 DR. ROBERT L. MEINDERS, D.C., LTD.,                     )
 individually and as the representative of a class of    )
 similarly-situated persons,                             )
                                                         )   No. 3:14-cv-00548-SMY
                                Plaintiff,               )
                                                         )   Judge Staci M. Yandle
                v.                                       )
                                                         )
 UNITEDHEALTHCARE, INC., et al.,                         )
                                                         )
                                Defendants.              )

                                STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED by and among all parties who have

appeared in this action, through their respective counsel of record, and pursuant to Federal Rule of

Civil Procedure 41(a)(1)(ii), that any and all claims stated in Plaintiff’s Amended Complaint (ECF

No. 62) filed on April 25, 2016, against defendants (1) UnitedHealthcare, Inc., (2) United

HealthCare of Arizona, Inc., (3) UHC of California d/b/a UnitedHealthcare of California, (4)

United Healthcare of Colorado, Inc., (5) United Healthcare of Oregon, Inc., (6) UnitedHealthcare

of Utah, Inc., and (7) United Healthcare of Washington, Inc. are hereby dismissed with prejudice,

each party to bear its own costs and attorneys’ fees. No other claims and parties are dismissed.

Dated: September 17, 2020

 By: /s/ Phillip A. Bock                        By: /s/ Adam K. Levin
      One of Plaintiff’s attorneys                   One of Defendants’ attorneys

 Phillip A. Bock (Counsel of Record)            Adam K. Levin
 Robert M. Hatch                                Kathryn M. Ali
 BOCK, HATCH, LEWIS
   & OPPENHEIM, LLC
 134 North La Salle Street, Suite 1000
 Chicago, IL 60602
 Telephone: (312) 658-5500
 service@classlawyers.com
Case 3:14-cv-00548-SMY Document 110 Filed 09/17/20 Page 2 of 3 Page ID #1661




                                         HOGAN LOVELLS US LLP
 Robert J. Sprague                       Columbia Square
 SPRAGUE and URBAN                       555 Thirteenth Street, N.W.
 26 E. Washington Street                 Washington, DC 20004
 Belleville, IL 62220                    Telephone: (202) 637-5600
 Telephone: (618) 233-8383               Facsimile: (202) 637-5910
                                         adam.levin@hoganlovells.com
 Counsel to Dr. Robert L. Meinders,
 D.C., Ltd., individually and as the     Counsel to UnitedHealthcare of Illinois, Inc.;
 representative of a proposed class of   UnitedHealthcare         Services,         Inc.;
 similarly-situated persons              UnitedHealthcare, Inc.; UnitedHealthcare of
                                         Arizona, Inc.; UHC of California d/b/a
                                         UnitedHealthcare         of          California;
                                         UnitedHealthcare     of     Colorado,      Inc.;
                                         UnitedHealthcare      of     Oregon,       Inc.;
                                         UnitedHealthcare    of    Utah,     Inc.;   and
                                         UnitedHealthcare of Washington, Inc.




                                          2
Case 3:14-cv-00548-SMY Document 110 Filed 09/17/20 Page 3 of 3 Page ID #1662




                              CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that, on September 17, 2020, he caused the
foregoing document to be filed using the Court’s CM/ECF system, which automatically serves a
copy upon all counsel of record:

Adam K. Levin
Kathryn M. Ali
HOGAN LOVELLS US LLP
Columbia Square
555 Thirteenth Street, N.W.
Washington, DC 20004
Telephone: (202) 637-5600
Facsimile: (202) 637-5910
Email: adam.levin@hoganlovells.com

Mitchell E. Zamoff
HOGAN LOVELLS US LLP
80 South Eighth Street, Suite 1225
Minneapolis, Minnesota 55402
Telephone: (612) 402-3000
Facsimile: (612) 402-3001
Email: mitch.zamoff@hoganlovells.com

Jason P. Stiehl
AKERMAN LLP
71 South Wacker Drive, 46th Floor
Chicago, IL 60606
Telephone: (312) 634-5700
Facsimile: (312) 424-1900
Email: jason.stiehl@akerman.com

Counsel for Defendants


                                                        /s/ Phillip A. Bock




                                             3
